MEMORANDUM **
Valerija Kachavos appeals pro se from the district court’s summary judgment in her action alleging injury from her employment with Saint Matthew’s Churches. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Davis v. Yageo Corp., 481 F.3d 661, 673 (9th Cir.2007), and we affirm.
The district court properly granted summary judgment to defendants because Ka-chavos lacked standing to bring an action under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq. See Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 457, 126 S.Ct. 1991, 164 L.Ed.2d 720 (2006) (explaining that a plaintiff who was not a direct victim of alleged mail fraud normally fails to show that her injury was proximately caused by defendant’s conduct, as required by 18 U.S.C. § 1964(c)); Canyon County v. Syngenta Seeds, Inc., 519 F.3d 969, 983 (9th Cir.2008) (affirming judgment for defendant because plaintiff lacked standing under section 1964(c)).
We decline to review dismissal of Kacha-vos’s state law claims. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003) (declining to review arguments not adequately developed in the briefs on appeal).
Kachavos’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.